This action was brought on the 4th day of October, 1922, to remove appellant from the office of sheriff of Eastland county; the application alleging incompetency and official misconduct. On application of relators, the trial court entered an order temporarily removing appellant from exercising the functions of the office, and appointed another to discharge the duties of the office, and fixed the bond of the appointee, conditioned as required by law, which bond was duly given, and the appointee qualified as sheriff.
Appellant excepted to the order of temporary suspension from the office, gave notice of appeal, and filed a supersedeas bond on appeal.
The case is not briefed by either side.
We think it is sufficient to say that the office of sheriff, then held by appellant, became vacant at the general election held in the year 1922, and any question of appellant's right to continue in the office ceased with the holding of the general election.
For reason stated, under the authority of McWhorter v. Northcutt et al., 94 Tex. 86. 58 S.W. 720, as to the order to be here entered, the case is dismissed, and the costs taxed against appellant.